                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


ESTATE OF RICHARD DAVID                            CV 17–52–BLG–DWM
RAMIREZ, by and through Personal
Representative Julio Ramirez;
RICHARD JORDAN RAMIREZ, by
and through Conservator Julio                              ORDER
Ramirez; and JULIO RAMIREZ;

              Plaintiffs,

       vs.

CITY OF BILLINGS, a municipal
corporation of the State of Montana;
OFFICER GRANT MORRISON;
CHIEF RICH ST. JOHN; JOHN DOES
1–10; and CORPORATIONS A–J;


              Defendants.


      On April 14, 2014, Officer Grant Morrison of the Billings Police

Department shot and killed Richard Ramirez. Ramirez’s Estate, his father Julio

Ramirez, and his son Richard Jordan Ramirez (“Plaintiffs”) sued Morrison,

Billings Police Chief Rich St. John, and the City of Billings under state law and 42

U.S.C. § 1983. The parties are familiar with the facts, so they are not repeated

here. Plaintiffs filed two motions in limine (Docs. 37, 48) and a motion to

bifurcate (Doc. 39).

                                         1
      “A motion in limine is a procedural mechanism to limit in advance

testimony or evidence in a particular area.” United States v. Heller, 551 F.3d 1108,

1111 (9th Cir. 2009). Courts have broad discretion in ruling on motions in limine.

Frost v. BNSF Ry. Co., 218 F. Supp. 3d 1122, 1133 (D. Mont. 2016). A motion in

limine should be granted only when the evidence at issue is “inadmissible on all

potential grounds.” Id. (internal quotation marks omitted). As a general matter,

the Court cannot conduct a relevancy or Rule 403 analysis without knowing the

specific evidence to be offered at trial.

      Federal Rule of Civil Procedure Rule 42(b) provides “[f]or convenience, to

avoid prejudice, or to expedite and economize, the court may order a separate trial

of one or more separate issues.” The rule “confers broad discretion upon the

district court to bifurcate a trial.” Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080,

1088 (9th Cir. 2002). The moving party has the burden to prove “bifurcation is

warranted.” Frost, 218 F. Supp. 3d at 1130 (internal quotation marks omitted).

Plaintiffs argue bifurcation of the liability and damages phases of trial is necessary

to prevent the jury from hearing prejudicial evidence of Ramirez’s criminal history

and prior drug use that is relevant to damages, but not liability. However, a

limiting instruction will address Plaintiffs’ concern that the jury will be unable to

disregard evidence relevant only to damages in deciding liability.




                                            2
      IT IS ORDERED that Plaintiffs’ First Motion in Limine (Doc. 37) is

DENIED subject to renewal at trial with the proper objections.

      IT IS FURTHER ORDERED that Plaintiffs’ Second Motion in Limine

(Doc. 48) is GRANTED in part and DENIED in part as follows:

       1. Plaintiffs’ motion to exclude evidence of the effects of Ramirez’s drug

          use and/or medical condition on his life expectancy is GRANTED.

       2. Plaintiffs’ motion to exclude evidence that Morrison was not criminally

          charged or internally disciplined for shooting Ramirez is GRANTED.

       3. Plaintiffs’ motion to exclude evidence of the coroner’s inquest and

          verdict is GRANTED with respect to the coroner’s inquest verdict.

          Testimony from the inquest can be used for impeachment and cross-

          examination as allowed by the Federal Rules of Evidence.

       4. Plaintiffs’ motion to exclude evidence of Ramirez’s mental health is

          DENIED subject to renewal with the proper objections at trial.

       5. Plaintiffs’ motion to exclude evidence that Ramirez lived and the

          shooting occurred in a “bad neighborhood,” a “high crime area,” or an

          area with “high drug activity” is DENIED subject to renewal with the

          proper objections at trial.

       6. Plaintiffs’ motion to exclude evidence that a verdict may be paid by

          taxpayers is GRANTED.

                                         3
     7. Plaintiffs’ motion to exclude evidence of Ramirez and his family’s prior

        contacts with law enforcement is DENIED subject to renewal with the

        proper objections at trial.

     8. Plaintiffs’ motion to exclude evidence of the general effects of

        methamphetamine on behavior and behaviors associated with certain

        toxicity levels is DENIED subject to renewal with the proper objections

        at trial.

     9. Plaintiffs’ motion to exclude evidence of the effects of

        methamphetamine on Ramirez’s mental state and behavior during the

        incident is DENIED subject to renewal with the proper objections at

        trial.

     IT IS FURTHER ORDERED that Plaintiffs’ Motion to Bifurcate (Doc. 39)

is DENIED.

     DATED this 31st day of January, 2019.




                                       4
